Citation Nr: 9906250	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from April 1943 
to January 1946.  He served during World War II and his 
decorations include the World War II Victory Medal, the 
American Service Medal, and the European African Middle 
Eastern Service Medal with 3 bronze stars.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for hearing loss.  


FINDINGS OF FACT

1.  Pursuant to a June 1993 rating action, the RO denied 
service connection for hearing loss.  Thereafter, the veteran 
did not initiate an appeal within one year of notification of 
the adverse decision, and that decision became final.  

2.  The additional evidence submitted since the RO's June 
1993 rating action does not bear directly and substantially 
upon the issue of service connection for hearing loss; nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

The additional evidence submitted since the RO's June 1993 
rating action does not constitute new and material which is 
sufficient to reopen the claim for service connection for 
hearing loss, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 
20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior RO Decision

Pursuant to a June 1993 rating action, the Montgomery RO 
denied service connection for hearing loss.  The RO 
determined that service connection was not established for 
hearing loss as there was no indication that the veteran had 
a hearing loss to a compensable degree in service or within 
one year of discharge from service.  The veteran was notified 
of the RO's decision on June 30, 1993, and an appeal was not 
initiated within one year thereafter.  

In making its rating determination, the RO considered service 
personnel records, statements by the veteran on appeal, and 
the report of a 1992 VA examination.  

In conjunction with the veteran's claim, the RO requested the 
service medical records from the National Personnel Records 
Center (NPRC).  The NPRC responded that no medical records 
were on file for the veteran, and it was noted that the 
records were presumed to have been destroyed by a fire at 
that facility in 1973.  

However, the NPRC was able to obtain some daily sick call 
reports as well as hospital admission card data compiled by 
the Office of the Surgeon General.  However, these records 
are negative for complaints, treatment, or diagnosis relevant 
to ear problems or a hearing loss.  

Service department records show that during his active 
service in World War II, the veteran performed duties in an 
anti-aircraft artillery automatic weapons battalion coast 
artillery in England, France, Belgium, Holland, Luxembourg, 
and Germany.  The separation qualification record shows that 
he supervised range section personnel in the operation and 
maintenance of fire control instruments used in automatic 
computation of data used in completion of firing missions 
against enemy aircraft.  

In a statement dated June 1992, the veteran indicated that he 
had experienced continuous hearing difficulties since 1945 
due to his military occupational specialty which required him 
to be around artillery and at times its incessant barrages at 
unfriendly and hostile forces in the European Theater of 
Operations, where he served from October 1944 to December 
1945.  He also described an in-service head injury which 
occurred when he was hit in the side of the neck/head while 
in the process of lowering a 40 mm into position.  According 
to the veteran, at the time of this injury he sustained 
multiple bruises and swelling for which he was treated for 
about 6 days at the U.S. Army Field Hospital in Luxembourg 
City.  

The record indicates that post-service employment included 
jobs as a fireman (he was assistant fire chief) and in a body 
shop.  

In December 1992, the veteran was afforded a VA audiological 
examination.  The examination report shows that the veteran 
reported decreased auditory acuity for several years.  He 
denied medical treatment involving his ears, and he reported 
a three year history of noise exposure in the military 
without the use of ear protection.  He also reported a 30 
year history of intermittent noise exposure in the civilian 
work place without the use of ear protection.  

On auditory examination, pure tone thresholds in the right 
ear were recorded at 35, 35, 75, 100, and 105 decibels (dB) 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively, for an average loss of 79 dB.  In the left ear, 
pure tone thresholds were recorded as 35, 40, 75, 90, and 100 
dB at frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, for an average loss of 76 dB.  Speech 
recognition was 44 percent in the right ear and 48 percent in 
the left ear.  

It was noted that the veteran reported the gradual onset of 
tinnitus 8 to 10 years before, which was described as a 
bilateral, periodic, buzzing sound which occurred one to two 
times a day and lasted for a few minutes.  He rated the 
tinnitus as between a 2 and a 3 on a scale of five with one 
being mild and five being severe.  

The examiner noted that the audiological findings were 
indicative of a mild to profound hearing loss bilaterally.  


New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.1103 (1998).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The U.S. Court of Appeals for Veterans Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

As the RO's June 1993 denial of a service connection claim 
for hearing loss was not appealed, that decision became 
final.  Therefore, the issue presently before the Board is 
whether new and material evidence has been submitted since 
the RO's June 1993 decision.  

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).


The Court has summarized case law on claims to reopen 
previously and finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.  

See Manio v. Derwinski, 1 Vet.App. 140 (1991), see also Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The relevant evidence received by VA since June 1993 consists 
of statements by the veteran on appeal and duplicate copies 
of daily sick reports, a hospital card data report, and 
service personnel records.  

The duplicate service personnel reports, daily sick reports, 
and the hospital admission card data reports were previously 
considered by the RO at the time that the June 1993 rating 
decision was made.  

The record indicates that the veteran was afforded a hearing 
before a hearing officer in October 1995; however, hearing 
loss was not discussed at that time as testimony was taken on 
the issue of service connection for a neck injury only.  

In a statement dated June 1998, the veteran indicated that 
when he was discharged in 1946, he refused to accept a 
disability discharge for fear that he could not obtain work.  
According to the veteran, he was told that if he changed his 
mind he could come back and reclaim it, but when he needed 
help his records were destroyed and he had been denied all 
claims as to that.  

In his VA Form 9 (substantive appeal), dated august 1998, the 
veteran indicated that he was exposed to heavy artillery fire 
and machine gun fire while at Camp Stewart, Georgia, for 
basic training, and then later during the Battle of the Bulge 
in Europe.  He indicated that he was on the front lines for 
approximately 161 days.  According to the veteran, when he 
came out of service in 1946 he was offered a disability 
discharge due to an injury to his neck.  He asserted that he 
has had problems with his hearing on and off since military 
service, and years ago he went to the doctor for his hearing 
but there was not really anything that could be done for 
hearing loss.  He further stated that in recent months he had 
been issued hearing aides by the VA Medical Center.  It was 
the veteran's contention that, based on the fact that he was 
in three different battles, including the Battle of the 
Bulge, the Battle of Central Europe, and the Battle of the 
Rhine, and was exposed to heavy artillery fire on the front 
lines, he should be granted service connection for hearing 
loss.  


Analysis

Upon review of the additional documentation submitted since 
the RO's June 1993 rating decision, the Board has determined 
that the veteran has failed to submit new and material 
evidence which is sufficient to reopen his claim for service 
connection for hearing loss.  Specifically, the duplicate 
service personnel and medical records have been considered 
previously and therefore do not constitute "new" evidence.  
In addition, the veteran has not submitted any additional 
documentation showing treatment or diagnosis for hearing loss 
at any time prior to his December 1992 VA examination, the 
date on which hearing loss is initially shown in the record.  
The record does indicate that the veteran served in an 
artillery battalion during World War II; however, there is no 
record of treatment for hearing loss until over forty years 
following his discharge from active service.  

Thus, there is no available medical evidence, to include a 
medical opinion, which suggests that hearing loss has been 
manifested since the time of service or that the veteran's 
presently manifested hearing loss is related to his active 
duty or to noise exposure therein.  As such, the additional 
documentation does not bear directly and substantially upon 
the matter of entitlement to a grant of service connection 
for hearing loss.  Furthermore, the Board has concluded that 
the additional evidence is not so significant that it must be 
considered in order to fairly determine the merits of the 
claim.  As such, the Board finds that the additional evidence 
submitted since June 1993 is not new and material to the 
issue of entitlement to service connection for hearing loss, 
and accordingly, the claim is not reopened.  


ORDER

As new and material evidence has not been presented, the 
claim for service connection for hearing loss is not 
reopened.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


